DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marrani et al. (WO 2015/169836).
Regarding claims 1 and 3-8; Marrani et al. teaches a composition [0018] comprising an electroactive fluorinated copolymer comprising 28 mol% of TrFE (trifluoroethylene), 63 mol% VDF (vinylidene fluoride), and 9 mol% CTFE (chlorotrifiuoroethylene) [Table1; F-7], a liquid medium comprising one or more solvents selected from diesters of diamides, esteramides, and diamides [0018].  Marrani et al. teaches the composition [0039-0041] may further comprise additives, such as crosslinking agents, such as diethylene glycol di(meth)acrylate [0045], crosslinking initiators, such as 2-hydroxy-2-methyl-1-phenyl-1-propanone [0046-0048], and inorganic fillers [0041].
Marrani et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Marrani et al. does not specifically disclose a preferred embodiment containing a fluorinated copolymer, a (meth)acrylic monomer which is bifunctional or polyfunctional, a radical polymerization initiator, a solvent, and at least one additive.  However, at the time of filing a person of ordinary skill in the art would have found it obvious to prepare a composition containing a fluorinated copolymer, a (meth)acrylic monomer which is bifunctional or polyfunctional, a radical polymerization initiator, a solvent, and at least one additive, based on the invention of Marrani et al., and would have been motivated to do so since Marrani et al. suggests that the composition can contain a fluorinated copolymer comprising, [Table1; F-7], a liquid medium comprising one or more solvents selected from diesters of diamides, esteramides, and diamides [0018], and additives such as crosslinking agents, such as diethylene glycol di(meth)acrylate [0045], and crosslinking initiators, such as 2-hydroxy-2-methyl-1-phenyl-1-propanone [0046-0048], and inorganic fillers [0041].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 2; Marrani et al. teaches a terpolymer comprising 63 mol% of VDF and 28 mol% of TrFE [T1; F-7], which equates to a molar ratio of 69:31 (as calculated by Examiner).
Regarding claim 9; Marrani et al. teaches the composition comprises the fluoropolymer and at least one or more additive selected from crosslinking agents and crosslinking initiators [0041].  Marrani et al. teaches the amount of the initiator in the composition is 0.01% to 10% by weight (reads on both the required radical initiator and additive) [0055], thus the fluoropolymer is employed in an amount of 90% to 99.99% by weight (as calculated by Examiner). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767